Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he was denied a fair trial by prosecutorial misconduct. Although the prosecutor should have disclosed, prior to his opening statement, a prosecution witness’ conviction for promoting prison contraband (CPL 240.45 [1] [b]), defense counsel was made aware of the conviction and used it for impeachment purposes on cross-examination of the witness (see, People v Torres, 103 AD2d 972). We find no bad faith in the prosecutor’s failing to inform defense counsel that the same prosecution witness had denied two convictions listed on her NYSIIS report. Defendant further contends that the efficacy of defense counsel’s cross-examination of that witness was diminished. There is no showing, however, that defendant thereby was deprived of a fair trial (see, People v Curley, 159 AD2d 969, 970, lv denied 76 NY2d 733). (Appeal from Judgment of Monroe County Court, Marks, J.—Murder, 2nd De*981gree.) Present—Denman, P. J., Pine, Lawton, Doerr and Boehm, JJ.